Appeals Dismissed and Memorandum Opinion filed July 21, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00485-CR
                              NO. 14-15-00486-CR
                              NO. 14-15-00487-CR

                   MARCUS JERARD SCOTT, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 174th District Court
                            Harris County, Texas
              Trial Court Cause Nos. 1391909, 1391910, 1430709

                MEMORANDUM                      OPINION


      Appellant entered a guilty plea to three counts of failure to stop and render
aid. In accordance with the terms of a plea bargain agreement with the State, the
trial court sentenced appellant to confinement for 25 years in the Institutional
Division of the Texas Department of Criminal Justice. We dismiss the appeals.
      The trial court entered certifications of the defendant’s right to appeal in
which the court certified that these are plea bargain cases, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certifications are
included in the records on appeal. See Tex. R. App. P. 25.2(d). The records support
the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeals.



                                PER CURIAM

Panel consists of Justices Christopher, Brown, and Wise.

Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2